

Exhibit 10.4
HOSPIRA 2004 LONG-TERM STOCK INCENTIVE PLAN
PERFORMANCE BASED RESTRICTED STOCK UNIT AGREEMENT
This Performance Based Restricted Stock Unit Agreement (the “Agreement”) is made
between Hospira, Inc., a Delaware corporation (the “Company”), and the
Participant specified below. The Agreement is subject to the provisions of the
Hospira 2004 Long-Term Stock Incentive Plan (the “Plan”), the terms of which are
incorporated herein by reference.
1.Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:
(a)    The “Participant” is F. Michael Ball.
(b)    The “Grant Date” is ______________.
(c)
The number of “Performance Restricted Stock Units” awarded under this Agreement
is __________. “Performance Restricted Stock Units” are units of shares of Stock
representing the right to receive an equal number of shares of Stock on the
Delivery Date.

(d)
The "Delivery Date" is the date on which the shares of Stock represented by the
Participant’s vested Performance Restricted Stock Units become deliverable to
the Participant, which date shall be the earliest of the three-year anniversary
of the Grant Date if the shares vest pursuant to paragraph 4(b); a Change in
Control but only as provided in paragraph 4(c); or the Participant’s Date of
Termination due to death, Disability or Retirement, or by the Company without
Cause. The shares of Stock shall be delivered in an equal whole number of shares
of Stock (plus cash equal to the Fair Market Value of any fractional share) to
the Participant, or to his/her personal representative in the event of the
Participant’s death or Disability, on the Delivery Date or within 30 days
following such Delivery Date.

Except where the context clearly implies to the contrary, any capitalized term
in this award shall have the meaning ascribed to that term under the Plan. Other
words and phrases used in this Agreement are defined pursuant to paragraph 9 or
elsewhere in this Agreement.
2.    Award. The Participant is hereby awarded the number of Performance
Restricted Stock Units set forth in paragraph 1.


3.    Dividends and Voting Rights. Prior to the Delivery Date of the shares of
Stock represented by Performance Restricted Stock Units: (a) the Participant
shall not be treated as a shareholder as to those shares, and shall only have
contractual rights to receive them, unsecured by any assets of the Company or
its subsidiaries; (b) the Participant shall not be permitted to vote the
Performance Restricted Stock Units; (c) neither dividends nor dividend
equivalents shall be paid or accrued with respect to the Performance Restricted
Stock Units; and (d) the Participant's right to receive shares with respect to
the Performance Restricted Stock Units shall be subject to the adjustment
provisions relating to mergers, reorganizations and similar events set forth in
the Plan.

 
 
 




--------------------------------------------------------------------------------



4.    Forfeiture Period.
(a)
The Performance Restricted Stock Units shall be subject to forfeiture pursuant
to paragraph 4(d) for a period (the "Forfeiture Period") commencing with the
date of the award and ending on the last business day that occurs prior to the
three-year anniversary of the Grant Date.

(b)
The Performance Restricted Stock Units shall vest on any trading day after the
average of the closing price of the Stock over a period of any 30 consecutive
trading days commencing on or after the Grant Date equals or exceeds $34.74.

(c)
The Performance Restricted Stock Units to the extent they have not vested in
accordance with paragraph 4(b) and to the extent they have not previously been
forfeited pursuant to paragraph 4(d), shall vest upon the date of a Change in
Control that occurs on or before the Date of Termination if the successor
company (or parent thereof) has not either (i) assumed the Performance
Restricted Stock Units effective on the date of the Change in Control, without
any modifications except as provided in the next sentence, or (ii) replaced it
with comparable restricted stock units as of such date having the same intrinsic
value as the Performance Restricted Stock Units, and the same vested percentage
and vesting schedule as the Performance Restricted Stock Units. The Performance
Restricted Stock Units (if assumed) or the replacement restricted stock units
shall provide for full vesting if, within the first 24 months following the date
of the Change in Control, the Participant is involuntarily terminated for any or
no reason or if the Participant terminates with Good Reason.

(d)
The Performance Restricted Stock Units shall be automatically forfeited upon the
earliest to occur of the following: (i) the Participant’s Date of Termination
for any reason, other than his involuntary termination by the Company without
Cause, resignation with Good Reason, death, Disability or Retirement; or by the
Company for Cause (except as provided in paragraph 4(c)); (ii) subject to the
provisions of paragraph 5, the date the Participant engages in conduct which
constitutes Restricted Activity; or (iii) the last business day that occurs
prior to the three-year anniversary of the Grant Date, to the extent they have
not vested on or before such date in accordance with paragraph 4(b) or 4(c).

5.    Restricted Activity.
(a)
The Participant shall not, while employed by the Company and for a period of one
year following his/her Date of Termination:

(i)
without the prior written consent of the Committee, directly or indirectly
engage or assist any person engaging in any Competitive Business individually,
or as an officer, director, employee, agent, consultant, owner, partner, lender,
manager, member, principal or in any other capacity, or render any services to
any entity that is engaged in any Competitive Business; provided, however, that
the Participant’s ownership of 1% of any class of equity security of any entity
engaged in any Competitive Business shall not be deemed a breach of this
paragraph 5(a) provided such securities are listed on a national securities


 
2

 




--------------------------------------------------------------------------------



exchange or quotation system or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended; or
(ii)
directly or indirectly divert, take away, solicit, or assist others in
soliciting any current or prospective customer, supplier, independent contractor
or service provider of the Company or any subsidiary or otherwise interfere with
the relationship between the Company or any subsidiary and any current or
prospective customer, service provider, supplier, independent contractor or
stockholder; or

(iii)
directly or indirectly induce any person to leave employment with the Company,
or solicit for employment other than on behalf of the Company, offer employment
to, or employ, any person who was an employee of the Company, in each case
within six months of such inducement, solicitation or offer.

(b)
If the Participant engages in any activity described in paragraph 5(a) without
the written consent of the Committee, the Company, as determined by the
Committee in its sole discretion, may terminate this Agreement and forfeit all
of the Performance Restricted Stock Units (whether vested or unvested), and the
Participant shall immediately pay to the Company in cash the amount of any
Financial Gain realized by the Participant from the delivery of the Performance
Restricted Stock Units, provided that such delivery occurred within one year
from the date that the Participant engaged in such Restricted Activity. The
Committee may, in its sole discretion, recover any amount owed by the
Participant by setting off such amount against any amount or award that would
otherwise be granted or paid by the Company to the Participant, reducing any
future compensation or benefit to the Participant or any combination thereof.

6.    Other Right to Correct Payments. Subject to the Company’s Executive
Compensation Recovery Policy, and notwithstanding anything in the Agreement to
the contrary, if the Committee determines, in its sole discretion, that the
number or value of Performance Restricted Stock Units awarded under the
Agreement was based on the Company’s published financial statements that have
been restated then, at the Committee’s discretion, the Company may, but in no
case later than 60 months of such restatement:
(a)
cancel all Performance Restricted Stock Units (whether vested or unvested) that
were based upon the financial performance in the published financial statements
that was subsequently restated;

(b)
rescind any delivery of shares of Stock that was based upon the financial
performance in the published financial statements that was subsequently
restated; and

(c)
if any amount or value has been realized from the delivery of the Performance
Restricted Stock Units that would have been lower had the financial results been
properly reported, recover all or any Financial Gain realized by the
Participant, as determined by the Committee in its sole discretion, that
resulted from the financial results that were subsequently restated, and the
Participant agrees to repay and return any such Financial Gain to the Company.
The Committee may, in its sole discretion, effect any such recovery by obtaining
repayment directly from the Participant, setting off the amount owed to the
Company against any amount or award that would otherwise be granted by the
Company


 
3

 




--------------------------------------------------------------------------------



to the Participant, reducing any future compensation or benefit to the
Participant or any combination thereof.
7.    Award Not Transferable. The Performance Restricted Stock Units may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
whether by operation of law or otherwise, and shall not be subject to execution,
attachment or similar process.  Any attempt at assignment, transfer, pledge or
hypothecation, or other disposition of the Performance Restricted Stock Units
contrary to the provisions hereof, and the levy of any attachment or similar
process upon the Performance Restricted Stock Units, shall be null and void and
without effect.
8.    Withholding. The Company is entitled to withhold an amount equal to the
Company’s required statutory withholding taxes for the respective tax
jurisdiction attributable to any share of Common Stock or cash deliverable in
connection with the Performance Restricted Stock Units. Subject to such
limitations as the Company may establish from time to time, the Participant may
satisfy any withholding obligation in whole or in part by making a cash payment
equal to the amount required to be withheld.
9.    Definitions. For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:
(a)
Cause. The term “Cause” means the willful engaging by the Participant in illegal
conduct or gross misconduct which is demonstrably and materially injurious to
the Company. For purposes of this Agreement, no act, or failure to act, on the
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Participant shall not be deemed to have been
terminated for Cause unless and until the Company delivers to the Participant a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to the Participant and
an opportunity for the Participant, together with counsel, to be heard before
the Board) finding that, in the good faith opinion of the Board, the Participant
was guilty of conduct set forth above and specifying the particulars thereof in
detail.

(b)
Competitive Business. The term “Competitive Business” means any business
activity in which the Company or any subsidiary is actively engaged on the
Participant’s Date of Termination. For these purposes, entities deemed to be
engaged in Competitive Business include, by way of example and not limitation,
Abraxis BioScience, Inc., Baxter International Inc., Teva Pharmaceuticals,
Becton, Dickinson and Company, B. Braun Melsungen AG, Cardinal Healthcare Inc.,
Fresenius Medical Care AG, Terumo Medical Corporation, Patheon, Inc., and
Edwards Lifesciences Corporation.

(c)
Date of Termination. The term “Date of Termination” means the first day
occurring on or after the Grant Date on which the Participant is not employed by
the Company or any of its subsidiaries, regardless of the reason for the
termination of employment; provided that a termination of employment shall not
be deemed to occur by reason of a transfer of the Participant between the
Company and a subsidiary or between two subsidiaries; and further provided that
the Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a subsidiary approved


 
4

 




--------------------------------------------------------------------------------



by the Participant’s employer. If, as a result of a sale or other transaction,
the Participant’s employer ceases to be a subsidiary (and the Participant’s
employer is or becomes an entity that is separate from the Company), and the
Participant is not, at the end of the 30‑day period following the transaction,
employed by the Company or an entity that is then a subsidiary, then the
occurrence of such transaction shall be treated as the Participant’s Date of
Termination caused by the Participant being discharged by the employer.
(d)
Disability. The term “Disability” means the Participant either is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months;  or by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, the Participant is receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or a subsidiary.

(e)
Financial Gain. The term “Financial Gain” means the Fair Market Value of the
Common Stock on the Delivery Date of the shares of Stock represented by the
Participant’s vested Performance Restricted Stock Units, multiplied by the
number of shares of Stock actually delivered pursuant to this Agreement, reduced
by any taxes paid in countries other than the United States, to the extent that
such taxes are not otherwise eligible for refund from the taxing authorities.

(f)
Good Reason. The term “Good Reason” means any of the following events, absent
the Participant’s consent: a reduction of the Participant’s base salary; a
material diminution in the Participant’s authorities, duties, or
responsibilities; or a material breach by the Company of any agreement between
the Company and the Participant. For each event described above, the Participant
must furnish notice to the Board within thirty (30) days of the occurrence of
the event, the Company shall have thirty (30) days after receiving such notice
in which to cure, and if the failure is not cured by the end of the cure period
the Participant must terminate employment within fifteen (15) days after the
expiration of the cure period.

(g)
Retirement. “Retirement” of the Participant means, the occurrence of the
Participant’s Date of Termination on or after the date that the Participant
reaches the age of 55 and has 10 years of combined service with the Company or
its subsidiaries (or with Abbott Laboratories and its affiliates, provided that
the Participant transitioned employment from Abbott to the Company in
conjunction with the distribution of the Company’s common stock to the Abbott
shareholders) (as determined by the Committee).

10.    Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.
11.    Not An Employment Contract. Performance Restricted Stock Units do not
confer on the Participant any right with respect to continuance of employment or
other service with the Company or any of its

 
5

 




--------------------------------------------------------------------------------



subsidiaries, nor will it interfere in any way with any right the Company or any
of its subsidiaries would otherwise have to terminate or modify the terms of
such Participant’s employment or other service at any time.
12.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
13.    Notices.  Any written notice from one party to the other that is related
to this Agreement shall be in writing and shall be deemed sufficiently given if
either hand delivered or if sent by fax or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to the Participant, at the Participant's address
indicated by the Company's records, or if to the Company, at the Company's
principal executive office.
14.    Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company.
15.    Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.
Notwithstanding the foregoing, the terms of the Agreement may be amended by
Hospira as it shall deem necessary and appropriate in order to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and any proposed, temporary or final regulations promulgated thereunder.
* * * * * * *
IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.


Participant


    


Hospira, Inc.


By:     
Its:

 
6

 


